Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 12, 2017                                                                                    Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  153986 & (16)(17)                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
                                                                                                           Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 153986
                                                                     COA: 331011
                                                                     Wayne CC: 11-012737-FC
  MARCO DEMARIO MARTIN,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 28, 2016 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. The prosecuting attorney shall include among the issues to be briefed: (1) whether
  Offense Variable (OV) 11, MCL 777.41, was properly scored; (2) whether a formal plea
  offer was made to the defendant before trial, and, if known, whether the defendant was
  advised of the offer and rejected it; and (3) whether the defendant is entitled to have the
  provision of lifetime electronic monitoring pursuant to MCL 750.520b(2)(d) vacated
  from his judgment of sentence for failure to provide notice of the penalty in advance of
  trial, see MCR 6.104(E), MCR 6.112(D), or in light of People v Comer, 500 Mich ___
  (2017).

        The application for leave to appeal and motions for appointment of counsel and
  remand to the trial court remain pending.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 12, 2017
         s0906
                                                                                Clerk